                 Case 2:19-cr-00127-TLN Document 33 Filed 01/13/21 Page 1 of 3


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MICHAEL W. REDDING
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:19-CR-00127-TLN
12                                Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                           FINDINGS AND ORDER
14   WILLIAM MICHAEL NITSCHKE,                           DATE: January 14, 2021
                                                         TIME: 9:30 a.m.
15                                Defendant.             COURT: Hon. Troy L. Nunley
16

17                                               STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.      By previous order, this matter was set for status on January 14, 2021.

21          2.      By this stipulation, defendant now moves to continue the status conference until January

22 28, 2021, at 9:30 a.m., and to exclude time between January 14, 2021, and January 28, 2021, under

23 Local Code T4.

24          3.      The parties agree and stipulate, and request that the Court find the following:

25                  a)     Counsel for the defendant recently substituted in as counsel. Discovery

26          associated with this case includes approximately 50 pages of reports and several audio/video

27          recordings. All of this discovery was produced directly to prior counsel. Defense counsel is in

28          the process of obtaining this discovery from the government and prior counsel. He will then


      STIPULATION REGARDING EXCLUDABLE TIME              1
      PERIODS UNDER SPEEDY TRIAL ACT
               Case 2:19-cr-00127-TLN Document 33 Filed 01/13/21 Page 2 of 3


 1        begin reviewing discovery and performing investigation.

 2                b)     Counsel for the defendant desires additional time to obtain and review initial

 3        discovery, obtain records of prior arrests and convictions, prepare relevant motions, discuss trial

 4        strategies, prepare possible defenses, and otherwise prepare for trial.

 5                c)     Counsel for the defendant believes that failure to grant the above-requested

 6        continuance would deny him/her the reasonable time necessary for effective preparation, taking

 7        into account the exercise of due diligence.

 8                d)     The government does not object to the continuance.

 9                e)     Based on the above-stated findings, the ends of justice served by continuing the

10        case as requested outweigh the interest of the public and the defendant in a trial within the

11        original date prescribed by the Speedy Trial Act.

12                f)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

13        et seq., within which trial must commence, the time period of January 14, 2021 to January 28,

14        2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

15        T4] because it results from a continuance granted by the Court at defendant’s request on the basis

16        of the Court’s finding that the ends of justice served by taking such action outweigh the best

17        interest of the public and the defendant in a speedy trial.

18        //

19        //

20        //

21        //

22        //

23        //

24        //

25        //

26        //

27        //

28        //

     STIPULATION REGARDING EXCLUDABLE TIME              2
     PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:19-cr-00127-TLN Document 33 Filed 01/13/21 Page 3 of 3


 1          //

 2          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 3 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 4 must commence.

 5          IT IS SO STIPULATED.

 6

 7
     Dated: January 13, 2021                                  MCGREGOR W. SCOTT
 8                                                            United States Attorney
 9
                                                              /s/ MICHAEL W. REDDING
10                                                            MICHAEL W. REDDING
                                                              Assistant United States Attorney
11

12
     Dated: January 13, 2021                                  /s/ Michael E. Hansen
13                                                            Michael E. Hansen
14                                                            Counsel for Defendant
                                                              William Michael Nitschke
15

16

17
                                            FINDINGS AND ORDER
18
            IT IS SO FOUND AND ORDERED this 13th day of January, 2021.
19

20

21

22                                                                  Troy L. Nunley
23                                                                  United States District Judge

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME               3
      PERIODS UNDER SPEEDY TRIAL ACT
